UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6680


BRIAN DAVID STREBE,

                Petitioner – Appellant,

          v.

DIRECTOR, VIRGINIA DEPT. OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-01476-TSE-JFA)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian David Strebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian         David   Strebe    seeks      to    appeal      the       district

court’s     order      denying     reconsideration          of   the    court’s       order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2254 (2006) petition, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a        certificate     of         appealability.                28     U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).         A   certificate      of    appealability         will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                  When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s        assessment      of    the   constitutional          claims      is

debatable       or    wrong.      Slack    v.    McDaniel,       529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Strebe has not made the requisite showing.                        Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

                                            2
appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3